


Exhibit 10.5

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT
[Name]*

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of March 11, 2010 (this
“Agreement”), is by and between MYR Group Inc., a Delaware corporation (the
“Company”), and [Name]*, (the “Key Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has identified the Key Employee as an integral part of the
Company’s operation and management; and

 

WHEREAS, the Company recognizes the Key Employee’s efforts and desires to reward
those efforts to protect and enhance the best interests of the Company; and

 

WHEREAS, the Company and the Key Employee entered into an employment agreement
dated as of December 1, 2007 (the “Original Agreement”); and

 

WHEREAS, the Original Agreement became effective December 20, 2007 (the
“Effective Date”), which date was the date of closing of the offering and sale
of equity securities by the Company pursuant to a Purchase/Placement Agreement
to be entered into by and between the Company and Friedman, Billings, Ramsey &
Co., Inc. (the “Financing”); and

 

WHEREAS, the Company and the Key Employee amended and restated the Original
Agreement effective December 31, 2008 to obtain or preserve compliance with, or
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Amended Agreement”); and

 

WHEREAS, the Company and the Key Employee desire to further amend and restate
the Amended Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND INTERPRETATIONS

 

1.1          Definitions.

 

(a)           “Base Salary” means the Key Employee’s base salary as in effect
from time to time, as described in Section 2.3(a).

 

(b)           “Board” means the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

(c)           “Cause” means:

 

(i)            A material breach by the Key Employee of Sections 3.9(b), (c),
(d), (e) or (f) of this Agreement (regarding the non-competition,
non-solicitation and confidentiality provisions);

 

(ii)           The commission of a criminal act by the Key Employee against the
Company, including but not limited to fraud, embezzlement or theft;

 

(iii)          The conviction or plea of no contest or nolo contendere of the
Key Employee for any felony or any misdemeanor that may result in a term of
imprisonment greater than one (1) year; or

 

(iv)          The Key Employee’s failure or refusal to carry out, or comply
with, in any material respect, any lawful directive of the Board consistent with
the terms of this Agreement which is not remedied within thirty (30) days after
the Key Employee’s receipt of written notice from the Company.

 

Notwithstanding the foregoing, the Key Employee shall not be deemed to have been
terminated for Cause pursuant to this Section 1.1(c) unless and until there
shall have been delivered to the Key Employee a copy of a resolution duly
adopted by at least seventy-five percent (75%) of the entire membership of the
Board (not including for this purpose the Key Employee if the Key Employee is
then a member of the Board) at a meeting of the Board called and held for such
purpose (after reasonable notice to the Key Employee and a reasonable
opportunity for the Key Employee, together with the Key Employee’s counsel, to
be heard before the Board), finding that in the good faith opinion of the Board,
the Key Employee engaged in conduct set forth in this Section 1.1(c).

 

(d)           “Change in Control” means the occurrence of a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the Company’s assets,”
as defined in Treasury Regulation §§1.409A-3(i)(5)(v), (vi) and (vii),
respectively.

 

(e)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended and
any regulations thereunder.

 

(g)           “Disability” means that, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, the Key
Employee is unable to engage in any substantial gainful activity or is receiving
income replacement benefits under an accident and health benefit plan covering
employees of the Company for a period of not less than three months.

 

2

--------------------------------------------------------------------------------


 

(h)           “Good Reason” means:

 

(i)            a reduction of the Key Employee’s Base Salary and/or annual
target bonus opportunity without the Key Employee’s prior written consent;

 

(ii)           the relocation of the Key Employee’s primary work site to a
location greater than fifty (50) miles from the Key Employee’s work site as of
the Effective Date; or

 

(iii)          any other material breach by the Company of a material provision
of this Agreement for which the Key Employee shall have given the Company
written notice of such breach and the Company shall have failed to cure such
breach within thirty (30) days after receipt of such notice.

 

Notwithstanding the foregoing, solely with respect to a termination of
employment by the Key Employee during the Protection Period, in addition to
clauses (i), (ii) and (iii), “Good Reason,” shall also mean a material reduction
of the Key Employee’s duties (without the Key Employee’s prior written consent)
from those in effect as of the Effective Date or as subsequently agreed to by
the Key Employee and the Company for which the Key Employee shall have given the
Company written notice of such breach and the Company shall have failed to cure
such breach within thirty (30) days after receipt of such notice.

 

(i)            “Post-Termination Period” means the period beginning on the date
that the Key Employee’s employment terminates and ending on the first
anniversary of such date.

 

(j)            “Protection Period” means the period beginning on the date of the
occurrence of a Change in Control and ending 12 months following the occurrence
of a Change in Control.

 

(k)           “Severance Pay” means

 

(i)            two (2) times the sum of the Key Employee’s annual Base Salary
and Target Bonus as of the date of the Key Employee’s termination of employment
(without giving effect to any reduction that would otherwise constitute Good
Reason), in the case of a termination Without Cause outside the Protection
Period or a termination by the Key Employee with Good Reason outside the
Protection Period; and

 

(ii)           three (3) times the sum of the Key Employee’s annual Base Salary
and Target Bonus as of the date of the Key Employee’s termination of employment,
or if higher, the Key Employee’s annual Base Salary and Target Bonus for the
fiscal year immediately preceding the fiscal year in which there occurs a Change
in Control, in the case of a termination Without Cause during the Protection
Period or a termination by the Key Employee for Good Reason during the
Protection Period.

 

(l)            “Severance Period” means the two (2) year period following the
date of the Key Employee’s termination of employment, in the case of a
termination Without Cause or a termination by the Key Employee for Good Reason,
whether or not during the Protection Period.

 

3

--------------------------------------------------------------------------------


 

(m)          “Without Cause” means termination by the Company of the Key
Employee’s employment at the Company’s sole discretion for any reason, other
than by reason of the Key Employee’s death or Disability, and other than a
termination based upon Cause.

 

1.2          Interpretations. In this Agreement, unless a clear contrary
intention appears, (a) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision; (b) reference to any
Article or Section, means such Article or Section hereof; and (c) the word
“including” (and with correlative meaning “include”) means including, without
limiting the generality of any description preceding such term.

 


ARTICLE II

EMPLOYMENT AND DUTIES

 

2.1          Term. The term of this Agreement shall be three (3) years
commencing on the Effective Date of this Agreement (the “Initial Term”),
provided, however, that this Agreement shall automatically be extended for an
additional one-year period at the end of the Initial Term and each one-year
anniversary thereafter (each a “Renewal Term” and together with the Initial Term
being referred to herein as the “Employment Term”), unless not later than
one-hundred eighty (180) days prior to the end of the then-current period,
either the Key Employee or the Company shall have provided written notice to the
other party that it does not wish to extend this Agreement; provided, further,
that if there occurs a Change in Control during the Employment Term, the
Employment Term shall automatically be extended for an additional one-year
period (in addition to any then remaining Initial Term or a Renewal Term, as
applicable).

 

2.2          Position, Duties and Services.  The Key Employee shall serve in the
position of [title] and shall have duties and responsibilities consistent with
an executive serving in such capacity. The Key Employee shall perform such
duties and responsibilities diligently and to the best of the Key Employee’s
abilities. The Key Employee’s employment will be subject to the supervision and
direction of the Chief Executive Officer of the Company and the Board.

 

2.3          Compensation.

 

(a)           Base Salary. The Key Employee shall receive an initial Base Salary
at the rate of [ ]* dollars [($ )]* per annum payable in periodic installments
in accordance with the Company’s normal payroll practices and procedures, which
Base Salary may be increased (but not decreased) by the Board or (a committee
thereof) from time to time.

 

(b)           Target Bonus. During the Employment Term, the Key Employee shall
be eligible to receive an annual target bonus (the “Target Bonus”) based on the
achievement of annual performance objectives, as determined by the Board (or a
committee thereof) in its discretion.

 

(c)           Incentive, Savings, Profit Sharing, and Retirement Plans. During
the Employment Term, the Key Employee shall be entitled to participate in all
incentive, savings, profit sharing and retirement plans, practices, policies and
programs applicable generally, from time to time, to other similarly situated
employees of the Company.

 

4

--------------------------------------------------------------------------------


 

(d)           Welfare Benefit Plans. During the Employment Term, the Key
Employee and/or the Key Employee’s family, as the case may be, shall be eligible
for participation in and will receive all benefits under the welfare benefit
plans, practices, policies and programs applicable generally, from time to time,
to other similarly situated employees of the Company.

 

2.4          Severance Benefit. The Key Employee shall be entitled to receive
the severance benefits described in ARTICLE III upon the Key Employee’s
termination of employment during the Employment Term, provided the Key Employee
satisfies the requirements outlined in ARTICLE III.

 

2.5          Indemnification. The Company shall (i) indemnify, hold harmless and
defend the Key Employee to the extent permitted under applicable law from and
against reasonable costs, including reasonable attorney’s fees, incurred by the
Key Employee in connection with or arising out of any acts or decisions made by
the Key Employee in the course and scope of the Key Employee’s employment
hereunder and (ii) pay all reasonable expenses and reasonable attorney’s fees
actually incurred by the Key Employee in connection with or relating to the
defense of any claim, action, suit or proceeding by any third party against the
Key Employee arising out of or relating to any acts or decisions made by the Key
Employee in the course and scope of the Key Employee’s employment hereunder;
provided, however, that such indemnification shall not apply with respect to the
commission of a criminal act or any gross misconduct by the Key Employee. This
Section 2.5 shall survive the termination or expiration of this Agreement.

 


ARTICLE III

EARLY TERMINATION

 

3.1          Death. Upon the death of the Key Employee during the Employment
Term, this Agreement shall terminate and the Key Employee’s estate shall be
entitled to payment of the Key Employee’s Base Salary through the date of such
termination plus any compensation and benefits payable pursuant to the terms of
the compensation and benefit plans specified in Section 2.3 in which the Key
Employee is a participant.  Payment of Base Salary through the date of
termination and the payment of any other cash compensation to which the Key
Employee is entitled under this Agreement that is not exempt from Code
Section 409A shall be made in a lump sum payment as soon as administratively
reasonable but not later than ninety (90) days following the date of the Key
Employee’s death.

 

3.2          Disability. In the event of the Key Employee’s Disability during
the Employment Term, this Agreement and the Key Employee’s employment with the
Company shall terminate and the Key Employee shall be entitled to payment of the
following benefits: (a) the Key Employee’s Base Salary through the date of such
termination; (b) long-term disability benefits pursuant to the terms of any
long-term disability policy provided to similarly situated employees of the
Company in which the Key Employee is a participant; and (c) any compensation and
benefits payable pursuant to the terms of the compensation and benefit plans
specified in Section 2.3 in which the Key Employee is a participant.  Subject to
Section 3.12(a), the payment of Base Salary through the date of termination and
the payment of any other cash compensation to which the Key Employee is entitled
under this Agreement that is not exempt from Code Section 409A shall be made in
a lump sum payment as soon as administratively reasonable but not later than

 

5

--------------------------------------------------------------------------------


 

ninety (90) days following the date of the Key Employee’s termination.  Subject
to Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to
which the Key Employee is entitled that are not exempt from Code Section 409A
shall be paid as soon as administratively reasonable following the date of
payments as set forth in this Agreement, or the applicable plan, practice,
policy or program.

 

3.3          Termination for Cause by Company. If the Key Employee’s employment
is terminated during the Employment Term for Cause, the Company shall pay the
Key Employee through the date of termination (a) the Key Employee’s Base Salary
in effect at the time notice of termination is given at the applicable payment
date under the Company’s regular and customary payroll practices and (b) any
compensation and benefits payable pursuant to the terms of the compensation and
benefit plans specified in Section 2.3 in which the Key Employee is a
participant.

 

3.4          Termination Without Good Reason by the Key Employee. If the Key
Employee terminates the Key Employee’s employment with the Company during the
Employment Term without Good Reason, whether or not during the Protection
Period, the Company shall pay the Key Employee through the date of termination
(a) the Key Employee’s Base Salary in effect at the time notice of termination
is given at the applicable payment date under the Company’s regular and
customary payroll practices and (b) any compensation and benefits payable
pursuant to the terms of the compensation and benefit plans specified in
Section 2.3 in which the Key Employee is a participant.

 

3.5          Termination Without Cause or for Good Reason Outside the Protection
Period. If, during the Employment Term and outside the Protection Period, the
Key Employee’s employment is terminated by the Company Without Cause or the Key
Employee terminates the Key Employee’s employment with the Company for Good
Reason, the Key Employee shall be entitled to (a) the Key Employee’s unpaid Base
Salary through the date of termination; (b) any compensation and benefits
payable pursuant to the terms of the compensation and benefit plans specified in
Section 2.3 in which the Key Employee is a participant in accordance with the
terms and conditions of such compensation and benefit plans; (c) a lump sum
payment equal to the Key Employee’s Severance Pay; and (d) during the Severance
Period, Company-paid benefit continuation coverage, on an insured or uninsured
basis as determined by the Company in its sole discretion, concurrent with
COBRA, for the Key Employee and the Key Employee’s family under the welfare
benefit plans specified in Section 2.3(d) in which the Key Employee is a
participant, on the same basis as such benefits are provided to active
employees. Unless otherwise indicated in this Agreement and subject to
Section 3.12(a), the payment of Base Salary through the date of termination and
the payment of any other cash compensation to which the Key Employee is entitled
under this Agreement that is not exempt from Code Section 409A shall be made in
a lump sum payment as soon as administratively reasonable but not later than
ninety (90) days following the date of the Key Employee’s termination.  Subject
to Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to
which the Key Employee is entitled that are not exempt from Code Section 409A
shall be paid as soon as administratively reasonable following the date of 
payments as set forth in this Agreement, or the applicable plan, practice,
policy or program. Notwithstanding anything to the contrary herein, if the Key
Employee becomes reemployed by another employer during the Severance Period and
such subsequent employer provides or makes available to the Key Employee
benefits that are comparable in the

 

6

--------------------------------------------------------------------------------


 

aggregate to the Company-paid benefit continuation coverage described herein,
the Key Employee shall provide written notice of such re-employment and
eligibility for comparable benefits to the Company within thirty (30) days of
the commencement of such new employment and eligibility for comparable benefits,
at which time the Company-paid benefit continuation coverage described herein
shall be terminated. Subject to Section 3.8, Section 3.11 and Section 3.12(a),
the payment of any Severance Pay and the continuation of welfare benefit plan
coverage, as provided in Section 2.3(d), shall be made (or commence) in the
month immediately following the month in which the waiver and release of claims
described in Section 3.8 becomes non-revocable.

 

3.6          Termination Without Cause or for Good Reason During the Protection
Period. If, during the Employment Term and during the Protection Period, the Key
Employee’s employment is terminated by the Company Without Cause or the Key
Employee terminates the Key Employee’s employment with the Company for Good
Reason, the Key Employee shall be entitled to (a) the Key Employee’s unpaid Base
Salary through the date of termination; (b) any compensation and benefits
payable pursuant to the terms of the compensation and benefit plans specified in
Section 2.3 in which the Key Employee is a participant in accordance with the
terms and conditions of such compensation and benefit plans; (c) a lump sum
payment equal to the Key Employee’s Severance Pay; and (d) during the Severance
Period, Company-paid benefit continuation coverage, on an insured or uninsured
basis as determined by the Company in its sole discretion, concurrent with
COBRA, for the Key Employee and the Key Employee’s family under the welfare
benefit plans specified in Section 2.3(d) in which the Key Employee is a
participant, on the same basis as such benefits are provided to active
employees. Unless otherwise indicated in this Agreement and subject to
Section 3.12(a), the payment of Base Salary through the date of termination and
the payment of any other cash compensation to which the Key Employee is entitled
under this Agreement that is not exempt from Code Section 409A shall be made in
a lump sum payment as soon as administratively reasonable but not later than
ninety (90) days following the date of the Key Employee’s termination.  Subject
to Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to
which the Key Employee is entitled that are not exempt from Code Section 409A
shall be paid as soon as administratively reasonable following the date of
payments as set forth in this Agreement, or the applicable plan, practice,
policy or program.  Notwithstanding anything to the contrary herein, if the Key
Employee becomes reemployed by another employer during the Severance Period and
such subsequent employer provides or makes available to the Key Employee
benefits that are comparable in the aggregate to the Company-paid benefit
continuation coverage described herein, the Key Employee shall provide written
notice of such re-employment and eligibility for comparable benefits to the
Company within thirty (30) days of the commencement of such new employment and
eligibility for comparable benefits, at which time the Company-paid benefit
continuation coverage described herein shall be terminated.  Subject to
Section 3.8, Section 3.11 and Section 3.12(a),the payment of any Severance Pay
and the continuation of welfare benefit plan coverage, as provided in
Section 2.3(d), shall be made (or commence) in the month following the month in
which the waiver and release of claims described in Section 3.8 becomes
non-revocable.  In the event of the Key Employee’s termination under this
Section 3.6, the Key Employee shall not be bound by the provisions of
Section 3.9(b).

 

3.7          Termination of Company’s Obligations. Upon termination of the Key
Employee’s employment for any reason, the Company’s obligations under this
Agreement shall

 

7

--------------------------------------------------------------------------------


 

terminate and the Key Employee shall be entitled to no compensation and benefits
other than that provided in this ARTICLE III and Section 2.5. Notwithstanding
such termination, the parties’ obligations under Sections 2.5 and 3.9 of this
Agreement shall remain in full force and effect.

 

3.8          Release. Notwithstanding the foregoing provisions of this ARTICLE
III, the Key Employee shall be entitled to the additional benefits specified in
Section 3.5 (regarding termination Without Cause or for Good Reason outside the
Protection Period) and Section 3.6 (regarding termination Without Cause or for
Good Reason during the Protection Period) (i.e., those in addition to the
payment of the Key Employee’s Base Salary through the date of termination and
any benefits payable pursuant to the terms of the compensation and benefit plans
specified in Section 2.3 in which the Key Employee is a participant), only upon
the Key Employee’s execution (and non-revocation) and delivery to the Company of
a waiver and release of all claims substantially in the form attached hereto,
which execution (and non-revocation) and delivery must occur before the
forty-fifth (45th) day immediately following the date of termination.  The
Company shall have no obligations under Section 3.5 and Section 3.6, as
applicable, if the Key Employee fails to deliver (and not revoke) the executed
waiver and release of claims to the Company within the specified period of
time.  Notwithstanding the foregoing, if the Company does not deliver the form
of release to the Key Employee within three (3) business days following the date
of termination, then any requirement for the Key Employee to execute (and not
revoke) and deliver the release as a condition of receiving any payments under
Section 3.5 and Section 3.6, as applicable, will have no effect, and the Key
Employee will be entitled to receive any payments to which the Key Employee
otherwise qualifies under Section 3.5 and Section 3.6, as applicable.

 

3.9          Non-Competition; Non-Solicitation; Confidentiality.

 

(a)           The Key Employee acknowledges and agrees that: (i) the Company is
engaged in the business of power line and commercial/industrial electrical
construction services for electric utilities, telecommunication providers,
commercial/industrial facilities, and government agencies and electrical
construction and maintenance services for industrial and power generation
clients (the “Business”); (ii) the Business is intensely competitive; (iii) the
Key Employee’s customer relationships are near permanent and but for the Key
Employee’s association with the Company, the Key Employee would not have had
contact with the customers; (iv) the Key Employee will continue to develop and
have access to and knowledge of non-public information of the Company and its
clients; (v) the direct or indirect disclosure of any such confidential
information to existing or potential competitors of the Company would place the
Company at a competitive disadvantage and would do damage to the Company;
(vi) the Key Employee has developed goodwill with the Company’s clients at the
substantial expense of the Company; (vii) but for the Key Employee entering into
the covenants set forth in this Section 3.9, the Company would not have entered
into the Financing and the closing of the offering and sale of equity securities
by the Company as set forth above; (viii) the Key Employee engaging in any of
the activities prohibited by this Section 3.9, would constitute improper
appropriation and/or use of the Company’s confidential information and/or
goodwill; (ix) the Key Employee’s association with the Company has been
critical, and the Key Employee’s association with the Company is expected to
continue to be critical, to the success of the Company; (x) the services to be
rendered by the Key Employee to the Company are of a special and unique
character; (xi) Company conducts the Business throughout the United States;
(xii) the noncompetition and other

 

8

--------------------------------------------------------------------------------


 

restrictive covenants and agreements set forth in this Agreement are fair and
reasonable and it would not be reasonable to enter into the Financing without
obtaining such non-competition and other restrictive covenants and agreements;
and (xiii) in light of the foregoing and of the Key Employee’s education,
skills, abilities and financial resources, the Key Employee acknowledges and
agrees that the Key Employee will not assert, and it should not be considered,
that enforcement of any of the covenants set forth in this Section 3.9 would
prevent the Key Employee from earning a living or otherwise are void, voidable
or unenforceable or should be voided or held unenforceable.

 

(b)           Agreement not to Compete. The Key Employee will not, during the
Key Employee’s employment and the Post-Termination Period, directly or
indirectly, carry on or conduct, the Business or any business of the nature in
which the Company or its subsidiaries are then engaged in any geographical area
in which the Company or its subsidiaries or affiliates engage in business at the
time of such termination or any new line of business with respect to which the
Key Employee has created, received or had access to confidential information (as
set forth below). The Key Employee agrees that the Key Employee will not so
conduct or engage in the Business or any such business in any capacity,
including as an individual on the Key Employee’s own account or as a partner or
joint venturer or as an employee, agent, consultant or salesman for any other
person or entity, or as an officer or director of a corporation, provided, that
the Key Employee may be a shareholder in any public corporation if the Key
Employee does not own ten percent (10%) or more of any class of its stock.

 

(c)           Confidential Information. The Key Employee will not, directly or
indirectly, during the Key Employee’s employment and at any time following
termination of the Key Employee’s employment with the Company for any reason,
reveal, divulge or make known to any person or entity, or use for the Key
Employee’s personal benefit (including for the purpose of soliciting business,
whether or not competitive with any business of the Company or its subsidiaries
or affiliates), any information acquired during the Employment Term with regard
to the financial, business or other affairs of the Company or its subsidiaries
or affiliates (including any list or record of persons or entities with which
the Company or its subsidiaries or affiliates has any dealings), other than
(i) for purposes of performing the Key Employee’s duties and responsibilities
pursuant to this Agreement; (ii) information already in the public domain; or
(iii) information that the Key Employee is required to disclose under the
following circumstances: (A) at the direction of any authorized governmental
entity; (B) pursuant to a subpoena or other court process; (C) as otherwise
required by law or the rules, regulations, or orders of any applicable
regulatory body; or (D) as otherwise necessary, in the opinion of counsel for
the Key Employee, to be disclosed by the Key Employee in connection with any
legal action or proceeding involving the Key Employee in the Key Employee’s
capacity as an employee, officer, director, or stockholder of the Company or any
subsidiary or affiliate of the Company.

 

(d)           The Key Employee will, upon the earlier of (i) any time requested
by the Company or (ii) termination of the Key Employee’s employment with the
Company for any reason, promptly deliver to the Company all documents,
memoranda, notes, reports, lists, files, customer lists, mailing lists,
software, disks, credit cards, door and file keys, computer access codes,
instructional manuals, and other physical or personal property which the Key
Employee received or prepared or helped to prepare in connection with the Key
Employee’s relationship

 

9

--------------------------------------------------------------------------------

 

with the Company including, but not limited to, any confidential information (as
set forth above) of the Company or any of its subsidiaries and affiliates which
the Key Employee may then possess or have under the Key Employee’s control, and
the Key Employee shall not retain any copies, duplicates, reproductions or
excerpts thereof.

 

(e)           Agreement not to Solicit. During the Employment Term and for the
Post-Termination Period, the Key Employee shall not (except on behalf of or with
the written consent of the Company), either directly or indirectly, on the Key
Employee’s own behalf or in the service or on behalf of others, (i) solicit,
divert, or appropriate, or (ii) attempt to solicit, divert, or appropriate, any
person or entity that is or was a customer of the Company or any of its
affiliates at any time during the twelve (12) months prior to the date of the
Key Employee’s termination and with whom the Key Employee has had material
contact.

 

(f)            Agreement not to Recruit. During the Employment Term and for the
Post-Termination Period, the Key Employee shall not, either directly or
indirectly, on the Key Employee’s behalf or in the service or on behalf of
others, (i) solicit, divert, or hire away, or (ii) attempt to solicit, divert,
or hire away, any employee of or consultant to the Company or its subsidiaries
or affiliates.

 

(g)           Reasonableness of Restrictions. The Key Employee acknowledges that
the geographic boundaries, scope of prohibited activities, and time duration set
forth in this Section 3.9 are reasonable in nature and are no broader than are
necessary to maintain the goodwill of the Company and the confidentiality of its
confidential information and to protect the legitimate business interests of the
Company, and that the enforcement of such provisions would not cause the Key
Employee any undue hardship nor unreasonably interfere with the Key Employee’s
ability to earn a livelihood. If any court determines that any portion of this
Section 3.9 is invalid or unenforceable, the remainder of this Section 3.9 will
not thereby be affected and will be given full effect without regard to the
invalid provisions. If any court construes any of the provisions of this
Section 3.9, or any part thereof, to be unreasonable because of the duration or
scope of such provision, such court shall reduce the duration or scope of such
provision and enforce such provision as so reduced.

 

(h)           Enforcement. Upon the Key Employee’s employment with an entity
that is not a subsidiary or affiliate of the Company (a “Successor Employer”)
during the period that the provisions of this Section 3.9 remain in effect, the
Key Employee will provide such Successor Employer with a copy of this Agreement
and will notify the Company of such employment within thirty (30) days thereof.
The Key Employee agrees that in the event of a breach or threatened breach of
the terms and conditions of this Section 3.9 by the Key Employee, the Company
will be entitled, if it so elects, to institute and prosecute proceedings,
either in law or in equity, against the Key Employee, to obtain damages for any
such breach, or to enjoin (in the form of specific performance, temporary
restraining order, temporary or permanent injunction or otherwise) the Key
Employee from any conduct in violation of this Section 3.9, without having to
post a bond.

 

3.10        Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if it is determined (as hereafter provided) that any payment or
distribution to or for the Key Employee’s benefit, whether paid or payable or
distributed or distributable pursuant to

 

10

--------------------------------------------------------------------------------


 

the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then the
Key Employee shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by the Key Employee of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the Key
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) all of the Payments shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors and reasonably acceptable to the Key Employee
such other payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of section 280G(b)(4)(A) of the Code, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as such term is
defined in section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, (ii) the amount of
the Payments which shall be treated as subject to the Excise Tax shall be equal
to the lesser of (A) the total amount of the Payments or (B) the amount of
excess parachute payments within the meaning of section 280G(b)(1) of the Code
(after applying clause (i), above), and (iii) the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, the Key Employee shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Key
Employee’s residence on the date of termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of the Key
Employee’s termination of employment, the Key Employee shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by the Key Employee to the extent that such repayment results in a reduction in
Excise Tax and/or a federal, state or local income tax deduction) plus interest
on the amount of such repayment at the rate provided in section 1274(b)(2)(B) of
the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions

 

11

--------------------------------------------------------------------------------


 

payable by Key Employee with respect to such excess) at the time that the amount
of such excess is finally determined. The Key Employee and the Company shall
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Excise Tax with respect to the Severance Payments. Notwithstanding anything in
this Agreement to the contrary, in no event shall payments under this Section be
made later than the end of the Key Employee’s taxable year following the taxable
year in which the related Excise Tax is remitted by or on behalf of the Key
Employee.  The Company’s obligation to make Gross-Up Payments under this
Section 3.10 is not conditioned upon the Key Employee’s termination of
employment.

 

3.11        Benefit Coverage under Health Benefit Plans.

 

(a)           If providing health benefit coverages through a welfare benefit
plan as required by Section 3.4 or Section 3.6 would cause the plan to violate
section 105(h) of the Code, then the Company shall provide the coverage through
the Company’s welfare benefit plan on an after-tax basis.

 

(b)           In the event the Company provides the coverage to the Key Employee
on an after-tax basis, then the Key Employee shall be entitled to receive an
additional payment or payments (a “Health Plan Gross-Up Payment”) in an amount
such that, after payment by the Key Employee of all after-tax amounts paid by
the Key Employee (if any) and all taxes (including any interest or penalties
imposed with respect to such taxes) resulting from such after-tax treatment, the
Key Employee is in the same position in respect of such coverages as though such
coverages were provided as required by Section 3.5 or Section 3.6.  For purposes
of determining the amount of the Health Plan Gross-Up Payment, the Key Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Health Care Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Key Employee’s residence on
the date of termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.
Notwithstanding anything in this Agreement to the contrary, in no event shall
payments under this Section be made later than the end of the Key Employee’s
taxable year following the taxable year in which the related taxes are remitted
by or on behalf of the Key Employee.

 

3.12        Payments Subject to Section 409A of the Code.

 

(a)           Notwithstanding the foregoing provisions of this ARTICLE III, to
the extent required by Section 409A of the Code and applicable guidance
thereunder, payments that the Key Employee would otherwise be entitled to
receive hereunder during the first six months following the date of the Key
Employee’s termination of employment will be accumulated and paid on the date
that is six months and one day after the date of the Key Employee’s termination
of employment (or if such payment date does not fall on a business day of the
Company, the next following business day of the Company), or such earlier date
upon which such amount can be paid without adverse tax consequences to the Key
Employee under Section 409A of the Code; provided, however, that no such delay
shall apply with respect to payments to which the Key Employee is entitled in
the event of the Key Employee’s death.

 

12

--------------------------------------------------------------------------------


 

(b)           Any reimbursement of expenses or in-kind benefits provided under
this Agreement, that is subject to and not exempt from Section 409A of the Code,
shall be subject to the following additional rules:  (i) any reimbursement of
eligible expenses shall be paid as they are incurred (but not prior to the end
of the six-month delay period set forth in Section 3.12(a)); provided that the
Key Employee first provides documentation thereof in reasonable detail not later
than sixty (60) days following the end of the calendar year in which the
eligible expenses were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(c)           For purposes of determining the Key Employee’s entitlement to
payment of any cash or other remuneration which is deferred compensation under
Section 409A of the Code, any provision of this Agreement providing for payment
of any such cash or remuneration upon “termination,” “termination of employment”
or other event which is a termination of an employment relationship with the
Company means that such payment is to be made upon a “Separation from Service”
(as such term is defined in Treasury regulations issued under Code
Section 409A), with the Company and all of its subsidiaries and affiliates, for
any reason, including without limitation, quit, discharge and retirement, and
the Company and the Key Employee reasonably anticipate that no further services
will be performed after such date or that the level of bona fide services
performed after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services if the Key Employee has been providing services for less
than 36 months).

 

(d)           It is intended that the payments and benefits provided under this
Agreement shall either be exempt from application of, or comply with, the
requirements of Section 409A of the Code.  This Agreement shall be construed,
administered, and governed in a manner that affects such intent, and the Company
shall not take any action that would be inconsistent with such intent.  Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out, or modified in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code.  Although the Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Plan is not warranted or
guaranteed.  The Company shall not be held liable for any taxes, interest,
penalties, or other monetary amounts owed by the Key Employee or other taxpayers
as a result of this Agreement.

 


ARTICLE IV

MISCELLANEOUS

 

4.1          Governing Law. This Agreement is governed by and will be construed
in accordance with the laws of the State of Illinois, without regard to the
conflicts of law principles of such State.

 

13

--------------------------------------------------------------------------------


 

4.2          Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Key Employee, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement will be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

4.3          Severability. Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law will, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4.4          Entire Agreement. Except as provided in the written benefit plans
and programs referenced in Section 2.3(c) and Section 2.3(d), this Agreement
embodies the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

4.5          Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

4.6          Legal Fees. The Company shall reimburse the Key Employee for all
reasonable legal fees and expenses incurred by the Key Employee in a dispute
regarding the Key Employee’s rights under this Agreement, within forty-five (45)
day of when such fees and expenses are incurred, but in no event later than the
end of the taxable year in which such fees and expenses are incurred, unless a
court of competent jurisdiction determines the Key Employee’s position in such
dispute not to be bona fide.

 

4.7          Headings. The paragraph headings have been inserted for purposes of
convenience and will not be used for interpretive purposes.

 

4.8          Actions by the Board. Any and all determinations or other actions
required of the Board (or a committee thereof) hereunder that relate
specifically to the Key Employee’s employment by the Company or the terms and
conditions of such employment will be made by the members of the Board or such
committee other than the Key Employee (if the Key Employee is a member of the
Board or such committee), and the Key Employee will not have any right to vote
or decide upon any such matter.

 

4.9          Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

INTENDING TO BE BOUND, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

COMPANY:

 

 

 

MYR GROUP INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Larry F. Altenbaumer

 

Title:

Chairman Compensation Committee

 

 

 

 

 

KEY EMPLOYEE:

 

 

 

 

 

 

 

 

 

Name*

 

--------------------------------------------------------------------------------

* Entered into between the Company and the following executive officers:

 

Name

 

Annual Salary

 

William A. Koertner

 

$

500,000

 

Marco A. Martinez

 

$

255,000

 

William H. Green

 

$

310,000

 

Gerald B. Engen, Jr.

 

$

275,000

 

John A. Fluss

 

$

245,000

 

Richard S. Swartz, Jr.

 

$

275,000

 

 

15

--------------------------------------------------------------------------------


 

[FORM OF RELEASE]

 

16

--------------------------------------------------------------------------------
